ORDER

PER CURIAM:
D.L.J. appeals from a judgment entered by the Circuit Court of Jackson County, Family Court and Juvenile Division, sustaining an allegation that he would be found criminally responsible if tried as an adult for tampering in the second degree, § 569.090. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served' by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been'provided to the parties.
Judgment affirmed. Rule 84.16(b).